Citation Nr: 0725178	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-36 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to June 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for service 
connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2004, the veteran provided a statement which 
detailed exposure to noise of weapons fire required for 
running weapons ranges, weapons qualifications, annual 
training, and maintaining weapons, during his nearly twenty-
four-year military career.  He also described noise exposure 
as a battery executive officer in October 1960 to October 
1961, when he was shooting guns almost daily, and exposure to 
aircraft noise in December 1970 to June 1972, when his unit 
supported V Corps aircrafts of all types.  Service personnel 
records show the veteran was assigned such positions as 
executive officer and operations officer, and that he served 
with howitzer and artillery units at Fort Sill, Oklahoma, for 
nearly three years.  

Audiological examinations in service indicate high frequency 
hearing loss.  When he entered the service in 1956, the 
veteran's puretone thresholds at 4000 Hertz (Hz) were 0 for 
both ears, and at 8000 Hz were -5 for the right ear, and 0 
for the left.  A 1966 audiological examination found the 
veteran's puretone thresholds at 6000 Hz were 25 for both 
ears.  The Board notes that, prior to November 1967, 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  

In 1975, the veteran's hearing thresholds at 6000 Hz were 55 
for the right ear and 50 for the left.  Upon separation, the 
veteran's puretone thresholds at 6000 Hz were 60 for the 
right ear and 50 for the left.  The veteran stated in October 
2004 that he experienced difficulty hearing in high frequency 
ranges beginning immediately after service.  His job required 
contact with primarily women and he had difficulty 
communicating due to the higher pitch of their voices.  Thus, 
a remand is necessary for a VA examination to determine the 
nature and etiology of the veteran's current hearing loss.  
See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Furthermore, the veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the veteran, including a 
description of the provisions of the VCAA, 
notice of the evidence required to 
substantiate the claim, and notice of the 
veteran's responsibilities and VA's 
responsibilities in developing the evidence, 
including what evidence the veteran is 
responsible to obtain and what evidence VA 
will obtain, and a request that the veteran 
provide any evidence in his possession that 
pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1). 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2006).

The notice should include an explanation as to 
the information or evidence needed to 
determine a disability rating and effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of record, 
including private post-service treatment 
records.

3.  When the above development is completed 
and any available evidence identified by the 
appellant is obtained, the veteran should be 
afforded a VA examination.  The claims file 
and service records, especially the veteran's 
military occupational specialties, must be 
reviewed prior to the examination.  The 
examiner should determine if the veteran 
currently meets VA criteria for hearing loss.  
If a claimed disorder is present, the examiner 
should obtain a noise exposure history.  
Particularly, the examiner should discuss with 
the veteran his February 2004 statement 
regarding his in-service noise exposure.  
Next, the examiner should answer the following 
question:  Is it at least as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) that the veteran incurred his 
current hearing loss in service or as a result 
of his service?

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

4.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran and 
his representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



